Exhibit 10.1

 

THE EXCHANGE CONTEMPLATED HEREIN IS INTENDED TO COMPORT WITH THE REQUIREMENTS OF
SECTION 3(a)(9) OF THE SECURITIES ACT OF 1933, AS AMENDED.

 

EXCHANGE AGREEMENT

 

This Exchange Agreement (this “Agreement”) is entered into as of September 19,
2019 by and between Iliad Research and Trading, L.P., a Utah limited partnership
(“Lender”), and China Recycling Energy Corporation, a Nevada corporation
(“Borrower”). Capitalized terms used in this Agreement without definition shall
have the meanings given to them in the Exchange Note (defined below).

 

A. Borrower previously sold and issued to Lender that certain Convertible
Promissory Note dated January 31, 2019 in the original principal amount of
$1,050,000.00 (the “Original Note”) pursuant to that certain Securities Purchase
Agreement dated January 31, 2019 by and between Lender and Borrower (the
“Purchase Agreement”).

 

B. Pursuant to an Exchange Agreement dated April 14, 2019 (the “Exchange
Agreement”), Borrower and Lender exchanged the Original Note for a new
Promissory Note in the original principal amount of $1,173,480.00 (the “Exchange
Note,” and together with the Exchange Agreement and all other documents entered
into in conjunction therewith, the “Exchange Documents”).

 

C. Subject to the terms of this Agreement, Borrower and Lender desire to
partition a new Promissory Note in the original principal amount of $202,000.00
(the “Partitioned Note”) from the Exchange Note and then cause the outstanding
balance of the Exchange Note to be reduced by an amount equal to the initial
outstanding balance of the Partitioned Note.

 

D. Borrower and Lender further desire to exchange (such exchange is referred to
as the “Note Exchange”) the Partitioned Note for the delivery of 404,000 shares
of the Company’s Common Stock, par value $0.001 (the “Common Stock,” and such
404,000 shares of Common Stock, the “Exchange Shares”), according to the terms
and conditions of this Agreement.

 

E. The Note Exchange will consist of Lender surrendering the Partitioned Note in
exchange for the Exchange Shares, which will be issued free of any restrictive
securities legend pursuant to Rule 144. Other than the surrender of the
Partitioned Note, no consideration of any kind whatsoever shall be given by
Lender to Borrower in connection with this Agreement.

 

F. Lender and Borrower now desire to exchange the Partitioned Note for the
Exchange Shares on the terms and conditions set forth herein.

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties agree as follows:

 

1. Recitals and Definitions. Each of the parties hereto acknowledges and agrees
that the recitals set forth above in this Agreement are true and accurate, are
contractual in nature, and are hereby incorporated into and made a part of this
Agreement.

 



1

 

 

2. Partition. Effective as of the date hereof, Borrower and Lender agree that
the Partitioned Note is hereby partitioned from the Exchange Note. Following
such partition of the Exchange Note, Borrower and Lender agree that the Exchange
Note shall remain in full force and effect, provided that the outstanding
balance of the Exchange Note shall be reduced by an amount equal to the initial
outstanding balance of the Partitioned Note.

 

3. Issuance of Shares. Pursuant to the terms and conditions of this Agreement,
the Exchange Shares shall be delivered to Lender on or before September 23, 2019
and the Note Exchange shall occur with Lender surrendering the Partitioned Note
to Borrower on the Free Trading Date (as defined below). On the Free Trading
Date, the Partitioned Note shall be cancelled and all obligations of Borrower
under the Partitioned Note shall be deemed fulfilled. All Exchange Shares
delivered hereunder shall be delivered via DWAC to Lender’s designated brokerage
account. Subject to the securities laws and regulations, Borrower agrees to
provide all necessary cooperation or assistance that may be required to cause
all Exchange Shares delivered hereunder to become Free Trading (the first date
such occurs, the “Free Trading Date”). For purposes hereof, the term “Free
Trading” means that (a) the Exchange Shares have been cleared and approved for
public resale by the compliance departments of Lender’s brokerage firm and the
clearing firm servicing such brokerage, and (b) such shares are held in the name
of the clearing firm servicing Lender’s brokerage firm and have been deposited
into such clearing firm’s account for the benefit of Lender.

 

4. Closing. The closing of the transaction contemplated hereby (the “Closing”)
along with the delivery of the Exchange Shares to Lender shall occur on the date
that is mutually agreed to by Borrower and Lender by means of the exchange by
email of .pdf documents, but shall be deemed to have occurred at the offices of
Hansen Black Anderson Ashcraft PLLC in Lehi, Utah.

 

5. Holding Period, Tacking and Legal Opinion. Lender and Borrower agree that for
the purposes of Rule 144 (“Rule 144”) of the Securities Act of 1933, as amended
(the “Securities Act”), the holding period of the Partitioned Note and the
Exchange Shares will include Lender’s holding period of the Exchange Note from
January 31, 2019, which date is the date that the Original Note was originally
issued. Borrower agrees not to take a position contrary to this Section 5 in any
document, statement, setting, or situation. Borrower agrees to take all action
necessary to issue the Exchange Shares without restriction, and not containing
any restrictive legend without the need for any action by Lender; provided that
the applicable holding period has been met. In furtherance thereof, prior to the
Closing, counsel to Lender may, in its sole discretion, provide an opinion that:
(a) the Exchange Shares may be resold pursuant to Rule 144 without volume or
manner-of-sale restrictions or current public information requirements; and (b)
the transactions contemplated hereby and all other documents associated with
this transaction comport with the requirements of Section 3(a)(9) of the
Securities Act. Borrower represents that it is in full compliance with the tests
and standards set forth in Rule 144(i)(2) as of the date of this Agreement. The
Exchange Shares are being issued in substitution of and exchange for and not in
satisfaction of the Partitioned Note. The Exchange Shares shall not constitute a
novation or satisfaction and accord of the Partitioned Note. Borrower
acknowledges and understands that the representations and agreements of Borrower
in this Section 5 are a material inducement to Lender’s decision to consummate
the transactions contemplated herein.

 



2

 

 

6. Representations, Warranties and Agreements of Borrower. In order to induce
Lender to enter into this Agreement, Borrower, for itself, and for its
affiliates, successors and assigns, hereby acknowledges, represents, warrants
and agrees as follows: (a) Borrower has full power and authority to enter into
this Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action, (b) no consent, approval, filing or registration with or notice to any
governmental authority is required as a condition to the validity of this
Agreement or the performance of any of the obligations of Borrower hereunder,
(c) except as specifically set forth herein, nothing herein shall in any manner
release, lessen, modify or otherwise affect Borrower’s obligations under the
Exchange Note, (d) the issuance of the Exchange Shares is duly authorized by all
necessary corporate action and the Exchange Shares are validly issued, fully
paid and non-assessable, free and clear of all taxes, liens, claims, pledges,
mortgages, restrictions, obligations, security interests and encumbrances of any
kind, nature and description, (e) Borrower has not received any consideration in
any form whatsoever for entering into this Agreement, other than the surrender
of the Partitioned Note, and (f) Borrower has taken no action which would give
rise to any claim by any person for a brokerage commission, placement agent or
finder’s fee or other similar payment by Borrower related to this Agreement.

 

7. Representations, Warranties and Agreements of Lender. In order to induce
Borrower to enter into this Agreement, Lender, for itself, and for its
affiliates, successors and assigns, hereby acknowledges, represents, warrants
and agrees as follows: (a) Lender has full power and authority to enter into
this Agreement and to incur and perform all obligations and covenants contained
herein, all of which have been duly authorized by all proper and necessary
action, and (b) no consent, approval, filing or registration with or notice to
any governmental authority is required as a condition to the validity of this
Agreement or the performance of any of the obligations of Lender hereunder.

 

8. Arbitration. By its execution of this Agreement, each party agrees to be
bound by the Arbitration Provisions (as defined in the Purchase Agreement) set
forth as an exhibit to the Purchase Agreement and the parties agree to submit
all Claims (as defined in the Purchase Agreement) arising under this Agreement
or any Transaction Document or other agreement between the parties and their
affiliates to binding arbitration pursuant to the Arbitration Provisions.

 

9. Governing Law; Venue. This Agreement shall be construed and enforced in
accordance with, and all questions concerning the construction, validity,
interpretation and performance of this Agreement shall be governed by, the
internal laws of the State of Utah, without giving effect to any choice of law
or conflict of law provision or rule (whether of the State of Utah or any other
jurisdictions) that would cause the application of the laws of any jurisdictions
other than the State of Utah. The provisions set forth in the Purchase Agreement
to determine the proper venue for any disputes are incorporated herein by this
reference. BORROWER HEREBY IRREVOCABLY WAIVES ANY RIGHT IT MAY HAVE TO, AND
AGREES NOT TO REQUEST, A JURY TRIAL FOR THE ADJUDICATION OF ANY DISPUTE
HEREUNDER OR IN CONNECTION WITH OR ARISING OUT OF THIS AGREEMENT OR ANY
TRANSACTION CONTEMPLATED HEREBY.

 



3

 

 

10. Counterparts. This Agreement may be executed in any number of counterparts
with the same effect as if all signing parties had signed the same document. All
counterparts shall be construed together and constitute the same instrument. The
exchange of copies of this Agreement and of signature pages by facsimile
transmission or other electronic transmission (including email) shall constitute
effective execution and delivery of this Agreement as to the parties and may be
used in lieu of the original Agreement for all purposes. Signatures of the
parties transmitted by facsimile transmission or other electronic transmission
(including email) shall be deemed to be their original signatures for all
purposes.

 

11. Attorneys’ Fees. In the event of any arbitration or action at law or in
equity to enforce or interpret the terms of this Agreement, the prevailing party
shall therefore be entitled to an additional award of the full amount of the
attorneys’ fees and expenses paid by such prevailing party in connection with
the arbitration, litigation and/or dispute without reduction or apportionment
based upon the individual claims or defenses giving rise to the fees and
expenses. Nothing herein shall restrict or impair an arbitrator’s or a court’s
power to award fees and expenses for frivolous or bad faith pleading.

 

12. No Reliance. Each party acknowledges and agrees that neither the other party
nor any of such other party’s officers, directors, members, managers, equity
holders, representatives or agents has made any representations or warranties to
the party or any of its agents, representatives, officers, directors, or
employees except as expressly set forth in this Agreement and the Exchange
Documents and, in making its decision to enter into the transactions
contemplated by this Agreement, the party is not relying on any representation,
warranty, covenant or promise of the other party or such other party’s officers,
directors, members, managers, equity holders, agents or representatives other
than as set forth in this Agreement.

 

13. Severability. If any part of this Agreement is construed to be in violation
of any law, such part shall be modified to achieve the objective of the parties
to the fullest extent permitted and the balance of this Agreement shall remain
in full force and effect.

 

14. Entire Agreement. This Agreement, together with the Exchange Documents, and
all other documents referred to herein, supersedes all other prior oral or
written agreements between Borrower, Lender, its affiliates and persons acting
on its behalf with respect to the matters discussed herein, and this Agreement
and the instruments referenced herein contain the entire understanding of the
parties with respect to the matters covered herein and therein and, except as
specifically set forth herein or therein, neither Lender nor Borrower makes any
representation, warranty, covenant or undertaking with respect to such matters.

 

15. Amendments. This Agreement may be amended, modified, or supplemented only by
written agreement of the parties. No provision of this Agreement may be waived
except in writing signed by the party against whom such waiver is sought to be
enforced.

 

16. Successors and Assigns. This Agreement shall be binding upon and inure to
the benefit of the parties and their respective successors and assigns. This
Agreement or any of the severable rights and obligations inuring to the benefit
of or to be performed by Lender hereunder may be assigned by Lender to a third
party, including its financing sources, in whole or in part. Neither party shall
assign this Agreement or any of its obligations herein without the prior written
consent of the other party.

 



4

 

 

17. Continuing Enforceability; Conflict Between Documents. Except as otherwise
modified by this Agreement, the Exchange Note and each of the other Exchange
Documents shall remain in full force and effect, enforceable in accordance with
all of its original terms and provisions. This Agreement shall not be effective
or binding unless and until it is fully executed and delivered by Lender and
Borrower. If there is any conflict between the terms of this Agreement, on the
one hand, and the Exchange Note or any other Transaction Document, on the other
hand, the terms of this Agreement shall prevail.

 

18. Time of Essence. Time is of the essence with respect to each and every
provision of this Agreement.

 

19. Notices. Unless otherwise specifically provided for herein, all notices,
demands or requests required or permitted under this Agreement to be given to
Borrower or Lender shall be given as set forth in the “Notices” section of the
Purchase Agreement.

 

20. Further Assurances. Each party shall do and perform or cause to be done and
performed, all such further acts and things, and shall execute and deliver all
such other agreements, certificates, instruments and documents, as the other
party may reasonably request in order to carry out the intent and accomplish the
purposes of this Agreement and the consummation of the transactions contemplated
hereby.

 

[Remainder of page intentionally left blank]

 



5

 

 

IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first set forth above.

 

  COMPANY:           CHINA RECYCLING ENERGY CORPORATION           By: /s/Guohua
Ku   Name: Guohua Ku   Title: Chairman and Chief Executive Officer          
LENDER:           ILIAD RESEARCH AND TRADING, L.P.           By: Iliad
Management, LLC, its General Partner             By: Fife Trading, Inc., its
Manager                  By: /s/John Fife       John M. Fife, President

 

 

 

[Signature Page to Exchange Agreement]



 

 